 

EXHIBIT 10.3.10

 

GUARANTY AGREEMENT

 

This Guaranty Agreement, dated as of May 8, 2003, is executed by LEWIS GOULD, an
individual resident of Florida (the “Guarantor”) to FLEET CAPITAL CORPORATION
(the “Agent”), a Rhode Island corporation having an office at One Landmark
Square, Stamford, Connecticut 06901, as agent for itself and HSBC Bank USA (the
“Lenders”).

 

BACKGROUND

 

A. Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in that certain Second Amended and Restated Loan Agreement
between the Agent, the Lenders, and the Borrower dated as of even date herewith
(the “Loan Agreement”).

 

B. Pursuant to the Loan Agreement, the Borrower is indebted to the Lenders for,
among other things, (i) a certain revolving credit facility made available to
the Borrower in the original principal amount of $23,000,000 (the “Revolving
Loan”), (ii) a certain term loan issued to the Borrower in the original
principal amount of $4,000,000 (the “2002 Term Loan”) and (iii) a certain term
loan issued to the Borrower in the original principal amount of $4,500,000 (the
“2003 Term Loan”).

 

C. The 2003 Term Loan is evidenced by (i) a certain term note issued by the
Borrower in favor of Fleet Capital Corporation in the original principal amount
of $2,700,000 (the “FCC 2003 Term Note”) and (ii) a certain term note issued by
the Borrower in favor of HSBC Bank USA (“HSBC”) in the original principal amount
of $1,800,000 (the “HSBC 2003 Term Note”, collectively, the FCC 2003 Term Note
and the HSBC 2003 Term Note shall hereinafter be referred to as, the “2003
TermNotes”).

 

D. In consideration of and as a material inducement for the Agent, for the
ratable benefit of the Lender, issuing the 2003 Term Loan to the Borrower, the
Guarantor does hereby represent, warrant, covenant, and agree as follows:

 

AGREEMENT

 

ARTICLE I.

COVENANTS AND AGREEMENTS

 

Section 1. The Guaranty. The Guarantor hereby absolutely and unconditionally
guarantees to the Agent, for the ratable benefit of the Lenders, the full and
prompt payment and performance of all liabilities of the Borrower to both the
Agent and the Lender, whenever and however arising under the 2003 Term Loan. As
used herein, “liabilities” means the indebtedness, liabilities and obligations
of the Borrower to both the Agent and the Lenders of every kind and description
relating to the 2003 Term Loan whether direct or indirect, primary or secondary,
absolute or contingent, due or to become due, now existing or hereafter arising,
regardless of how they arise

 



--------------------------------------------------------------------------------

 

or by what agreement or instrument they may be evidenced or whether evidenced by
any agreement or instrument, including, without limitation, the Loan Agreement,
and all extensions, renewals and substitutions therefor, and further including,
without limitation, all reasonable costs, reasonable expenses and reasonable
attorneys’ and other professionals’ fees incurred in the collection of the 2003
Term Loan and in any litigation arising from the 2003 Term Loan or this Guaranty
or in the defense, protection, preservation, realization or enforcement of any
rights, liens or remedies against the Borrower solely with respect to the 2003
Term Loan or in the defense, protection, preservation, realization and
enforcement of any rights, liens or remedies against the Guarantor under this
Guaranty. All payments by the Guarantor shall be paid in lawful money of the
United States of America. Each and every payment obligation or liability
guaranteed hereunder shall give rise to a separate cause of action, and separate
suits may but need not be brought hereunder as each cause of action arises. The
maximum liability of Guarantor hereunder shall be $3,000,000 plus the costs,
expenses and fees described in this Section 1.

 

Section 2. Unconditional Nature of Guaranty.

 

The liabilities of the Guarantor under this Guaranty shall be absolute and
unconditional and shall remain in full force and effect until every payment,
obligation or liability guaranteed hereunder shall have been fully and finally
paid and performed. The Guarantor further guarantees that all payments made by
the Borrower with respect to any liabilities hereby guaranteed will, when made,
be final and agrees that if any such payment is recovered from or repaid by
either the Agent or any Lender, in whole or in part in any bankruptcy,
insolvency or similar proceeding instituted by or against the Borrower, this
Guaranty shall continue to be fully applicable to such liabilities to the same
extent as though the payment so recovered or repaid had never been originally
made on such liabilities. The obligations of the Guarantor shall not be
affected, modified, released, discharged or impaired, in whole or in part, upon
the happening from time to time of any event, including, without limitation, any
of the following, whether or not with notice to, or consent of, the Guarantor:

 

(1) The compromise, settlement, release, change or modification, whether
material or otherwise, or termination of any or all of the liabilities;

 

(2) The failure to give notice to the Guarantor of the occurrence of an event of
default under the terms and provisions of this Guaranty, or any of the other
instruments, agreements or documents evidencing, securing or otherwise relating
to any of the liabilities or securing or otherwise relating to the 2003 Term
Loan, and this Guaranty (collectively, including the Loan Agreement and this
Guaranty, the “Loan Documents”);

 

(3) The modification, amendment, recession or waiver by the Agent or any Lender
of the payment, performance or observance by the Borrower or the Guarantor of
any of their respective obligations, conditions, covenants or agreements
contained in any of the Loan Documents;

 

2



--------------------------------------------------------------------------------

 

(4) The extension of time for payment of any principal, interest or any other
amount due and owing under any of the Loan Documents, or of the time for
performance of any other obligations, covenants or agreements under or arising
out of any of the Loan Documents, or the extension or the renewal of any
thereof;

 

(5) The modification or amendment (whether material or otherwise) of any duty,
obligation, covenant or agreement set forth in any of the Loan Documents;

 

(6) The taking or the failure to take any of the actions referred to in any of
the Loan Documents;

 

(7) Any failure, omission, delay or lack on the part of either the Agent or any
Lender to enforce, assert or exercise any right, power or remedy conferred on
the Agent or such Lender in any of the Loan Documents;

 

(8) The full or partial discharge of the Borrower in bankruptcy or similar
proceeding or otherwise;

 

(9) The release or discharge, in whole or in part, or the death, bankruptcy,
liquidation or dissolution of any other person or entity other than the
Guarantor which is primarily or secondarily liable with respect to the
liabilities;

 

(10) The addition, exchange, release or surrender of all or any of the
collateral held by the Agent, for the ratable benefit of the Lenders, as
security for the liabilities; or

 

(11) The default or failure of the Guarantor fully to perform any of the
Guarantor’s liabilities or obligations set forth in this Guaranty.

 

The Guarantor agrees that no delay, act of commission or omission of any kind or
at any time upon the part of either the Agent or the Lenders or their successors
and assigns with respect to any matter whatsoever shall in any way impair the
rights of the Agent, for the ratable benefit of the Lender, to enforce any
right, power or benefit under this Guaranty or any of the other Loan Documents
to which the Guarantor is a party or be construed to be a waiver thereof. Any
such right may be exercised from time to time and as often as may be deemed
expedient. No set-off, counterclaim, reduction, or diminution of any obligation,
or any defense of any kind or nature which the Guarantor has or may have against
the Agent or the Lenders, or any assignee or successor thereof shall be
available hereunder to the Guarantor against the Agent or the Lenders or their
successors and assigns.

 

To the extent not otherwise expressly provided herein, the Guarantor expressly
waives all defenses of suretyship or impairment of collateral.

 

3



--------------------------------------------------------------------------------

 

Section 3. Right of the Agent to Proceed Against the Guarantor.

 

The Agent, for the ratable benefit of the Lenders, in its sole discretion, shall
have the right to proceed first and directly against the Guarantor under this
Guaranty without proceeding against or exhausting any other remedies which it
may have against the Borrower or any other person primarily or secondarily
liable for any of the liabilities and without resorting to any security held by
the Agent. Upon any Event of Default of the Guarantor under this Guaranty, or of
the Borrower under the Loan Agreement or the 2003 Term Notes, the liability of
Guarantor shall not be effective until twenty (20) days after the Guarantor’s
receipt of notice of such Event of Default if such Event of Default is not cured
or waived prior to the end of such period. No delay or omission in exercising
any right hereunder shall operate as a waiver of such right or any other right.

 

This Guaranty is entered into by the Guarantor for the benefit of the Agent, the
Lenders, and their permitted successors and assigns, all of whom shall be
entitled to enforce performance and observance of this Guaranty.

 

Section 4. Waivers, Payment of Costs and Other Agreements.

 

THE GUARANTOR ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS GUARANTY IS A PART
IS A COMMERCIAL TRANSACTION, AND HEREBY WAIVES THE GUARANTOR’S RIGHTS TO NOTICE
AND HEARING UNDER CHAPTER 903a OF THE CONNECTICUT GENERAL STATUTES, OR AS
OTHERWISE ALLOWED BY ANY STATE OR FEDERAL LAW WITH RESPECT TO ANY PREJUDGMENT
REMEDY WHICH THE AGENT, FOR THE RATABLE BENEFIT OF THE LENDERS, MAY DESIRE TO
USE, AND FURTHER WAIVES THE GUARANTOR’S RIGHTS TO REQUEST THAT EITHER THE AGENT
OR THE LENDERS, POST A BOND, WITH OR WITHOUT SURETY, TO PROTECT THE GUARANTOR
AGAINST DAMAGES THAT MAY BE CAUSED BY ANY PREJUDGMENT REMEDY SOUGHT OR OBTAINED
BY THE AGENT, FOR THE RATABLE BENEFIT OF THE LENDERS. THE GUARANTOR HEREBY
FURTHER EXPRESSLY WAIVES DILIGENCE, DEMAND, PRESENTMENT, PROTEST, NOTICE OF
NONPAYMENT OR PROTEST, NOTICE OF THE ACCEPTANCE OF THIS GUARANTY, NOTICE OF ANY
RENEWALS OR EXTENSIONS OF THE 2003 TERM NOTES AND OF ANY ACCOMMODATIONS MADE OR
EXTENSIONS OR OTHER FINANCIAL ACCOMMODATIONS GRANTED TO THE BORROWER OR OTHER
ACTION TAKEN IN RELIANCE HEREON AND ALL OTHER DEMANDS AND NOTICES OF ANY
DESCRIPTION IN CONNECTION WITH THIS GUARANTY, ANY OF THE LIABILITIES OR
OTHERWISE.

 

4



--------------------------------------------------------------------------------

 

THE GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY COURT AND IN ANY SUIT, ACTION
OR PROCEEDING ON ANY MATTER ARISING IN CONNECTION WITH OR IN ANY WAY RELATED TO
THE TRANSACTIONS OF WHICH THIS GUARANTY IS A PART AND/OR THE ENFORCEMENT OF ANY
OF THE AGENT’S OR THE LENDER’S RIGHTS AND REMEDIES, INCLUDING WITHOUT
LIMITATION, TORT CLAIMS. THE GUARANTOR ACKNOWLEDGES THAT THE GUARANTOR MAKES
THIS WAIVER KNOWINGLY, VOLUNTARILY, WITHOUT DURESS AND ONLY AFTER CONSIDERATION
OF THE RAMIFICATIONS OF THIS WAIVER WITH THE GUARANTOR’S ATTORNEYS. THE
GUARANTOR FURTHER ACKNOWLEDGES THAT NEITHER THE AGENT NOR THE LENDER HAS AGREED
WITH OR REPRESENTED TO THE GUARANTOR THAT THE PROVISIONS OF THIS PARAGRAPH WILL
NOT BE FULLY ENFORCED IN ALL INSTANCES.

 

The Guarantor hereby fully subordinates to the liabilities owed to both the
Agent and the Lenders (i) any right of subrogation that the Guarantor may have
against the Borrower, including without limitation, any right of subrogation by
virtue of the Guarantor’s making payments hereunder, and (ii) any other claims
that the Guarantor may have against the Borrower and any other indebtedness,
direct or indirect, absolute or contingent, that the Borrower may now or
hereafter owe to the Guarantor, provided, however, that the Guarantor shall not
be obligated to subordinate any claim for salary and tax distributions from the
Borrower to which the Guarantor is entitled and which are permitted pursuant to
the Loan Agreement (the rights, claims and indebtedness referred to in clauses
(i) and (ii) being collectively referred to herein as “Subordinated Claims”). So
long as an Event of Default has occurred and is continuing, the Guarantor will
not accept any payment upon any of the Subordinated Claims, and will not have
the right to take action to collect any of the Subordinated Claims, until the
liabilities have been fully and finally paid.

 

THE GUARANTOR ACKNOWLEDGES THAT GUARANTOR MAKES THE WAIVERS SET FORTH IN
SUBSECTIONS (1), (2) AND (3) ABOVE KNOWINGLY AND VOLUNTARILY, WITHOUT DURESS AND
ONLY AFTER CONSIDERATION OF THE RAMIFICATIONS OF THOSE WAIVERS WITH THE
GUARANTOR’S ATTORNEY. THE GUARANTOR FURTHER ACKNOWLEDGES THAT NEITHER THE AGENT
NOR ANY LENDER HAS AGREED WITH OR REPRESENTED TO THE GUARANTOR OR ANY OTHER
PARTY HERETO THAT THE PROVISIONS OF SUBSECTIONS (1), (2) AND (3) ABOVE WILL NOT
BE FULLY ENFORCED IN ALL INSTANCES.

 

The Guarantor agrees to pay all reasonable costs and expenses, including
reasonable fees of attorneys, paralegals and other professionals, arising out of
or with respect to the validity, enforcement, realization, protection or
preservation of this Guaranty or any of the liabilities.

 

If, for any reason, the Borrower has no legal existence or is under no legal
obligation to discharge any liabilities subject to this Guaranty or if any
liabilities subject to this Guaranty have become irrecoverable from the Borrower
by operation of law or for any other reason, this Guaranty shall nevertheless be
binding on the Guarantor to the same extent as if the Guarantor at all times had
been the principal obligor on all such liabilities. In the event that
acceleration of the time for payment of

 

5



--------------------------------------------------------------------------------

 

any liabilities subject to this Guaranty is stayed upon the insolvency,
bankruptcy or reorganization of the Borrower, or for any other reason, all such
amounts otherwise subject to acceleration under the terms of the 2003 Term Notes
or any of the other Loan Documents shall be immediately due and payable by the
Guarantor, without notice or demand.

 

Section 5. Set-off. The Guarantor hereby gives the Agent, for the ratable
benefit of the Lenders, a lien and, at any time after the occurrence of an Event
of Default, a right of set-off for all the Guarantor’s liabilities to both the
Agent and the Lenders upon and against all the Guarantor’s deposits, credits,
collateral and property now or hereafter in the possession or control of the
Agent, or in transit to it. The Agent, for the ratable benefit of the Lenders,
may, at any time following the occurrence of an Event of Default, without notice
to the Guarantor, apply or set-off the same, or any part thereof (if the Agent,
reasonably believes that such Event of Default continues to exist as of the date
of such application or set-off), to any liability of the Guarantor to either the
Agent or the Lenders, whether or not the Agent, shall have made demand under
this Guaranty and although such obligations may be contingent or unmatured.

 

ARTICLE II.

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 1. The Guarantor Representations, Warranties and Covenants. The
Guarantor hereby represents, warrants and covenants that:

 

(1) The Guarantor is an individual and has the power and authority to execute
this Guaranty and incur the obligations hereunder.

 

(2) Neither the execution and delivery of this Guaranty and the 2003 Term Notes,
the consummation of the transactions contemplated hereby nor the fulfillment of
or compliance with the terms and conditions of this Guaranty is prevented or
limited by or conflicts with or results in a breach of the terms, conditions or
provisions of any contractual or other restriction on the Guarantor or any
agreement or instrument of whatever nature to which the Guarantor is now a party
or by which the Guarantor or the Guarantor’s property is bound or constitutes a
default under any of the foregoing.

 

(3) The Guarantor has received and will receive a direct and material financial
benefit from the accommodations extended by the Agent, and the Lenders, to the
Borrower.

 

(4) All authorizations, consents and approvals of governmental bodies or
agencies required in connection with the execution and delivery of this Guaranty
and the 2003 Term Notes, or in connection with the performance of the
Guarantor’s obligations hereunder or thereunder have been obtained as required
hereunder or by law.

 

(5) This Guaranty constitutes a valid and legally binding obligation of the
Guarantor, enforceable in accordance with its terms.

 

6



--------------------------------------------------------------------------------

 

(6) There is no action or proceeding pending or to the best of the Guarantor’s
knowledge threatened against the Guarantor before any court or administrative
agency that might adversely affect the ability of the Guarantor to perform the
Guarantor’s obligations under this Guaranty.

 

(7) The Guarantor is solvent as of the date of and after giving effect to this
Guaranty.

 

(8) On or prior to November 30 of each year, but not earlier than eleven (11)
months since the date of the most recent financial statement delivered
hereunder, the Guarantor shall deliver to the Agent, a financial statement which
shall disclose all of the Guarantor’s assets, liabilities, net worth, income and
contingent liabilities all in reasonable detail and acceptable to the Agent, and
submitted on a form provided by the Agent, or on such other form acceptable to
the Agent. Each such financial statement shall be executed by the Guarantor and
certified to be true, correct and complete.

 

(9) Failure of the Guarantor to comply with any of the covenants herein shall
constitute a default of the liabilities, entitling the Agent, to exercise all
rights and remedies set forth in any of the Loan Documents.

 

ARTICLE III.

NOTICE AND SERVICE OF PROCESS,

PLEADINGS AND OTHER PAPERS

 

Section 1. Designation of Agent for Service of Process. The Guarantor agrees
that the Guarantor is subject to service of process in the State of Connecticut
and that the Guarantor will remain so subject so long as any of the liabilities
are outstanding. If the Agent, has attempted unsuccessfully to serve the
Guarantor in Connecticut, then the Guarantor hereby designates and appoints,
without power of revocation, the Secretary of the State of Connecticut as the
Guarantor’s agent upon whom may be served all process, pleadings, notices or
other papers which may be served upon the Guarantor as a result of any of the
Guarantor’s obligations under this Guaranty.

 

Section 2. Consent to Jurisdiction. The Guarantor irrevocably (a) agrees that
any suit, action or other legal proceeding arising out of this Guaranty may be
brought in the courts of record of the State of Connecticut or the courts of the
United States located in such state; (b) consents to the jurisdiction of each
such court in any such suit, action or proceeding; and (c) waives any objection
which the Guarantor may have to the laying of venue of any such suit, action or
proceeding in any of such courts. For such time as any of the liabilities are
outstanding, the Guarantor’s agent designated in Article III Section 1 hereof
shall accept and acknowledge on the Guarantor’s behalf services of any and all
process in any such suit, action or proceeding brought in any such court. The
Guarantor agrees and consents that any such services of process upon such agent
and written notice of such service to the Guarantor by registered mail shall be
taken and held to be valid personal service upon the Guarantor and that any such
service of process shall be of the same force and validity as if services were
made upon the Guarantor according to the laws governing the validity and
requirements of such service in such state, and waives all claim of error by
reason of any such service.

 

7



--------------------------------------------------------------------------------

 

Section 3. Notices, Etc. All notices, demands, requests, and other
communications given under this Agreement shall only be effective if they are
(i) in writing, (ii) actually received by the addressee, and (iii) sent by hand
delivery, by facsimile transmission, by reputable express delivery service, or
by first-class mail, postage prepaid:

 

If to the Agent, to it at:

 

Fleet Capital Corporation

One Landmark Square

Stamford, CT 06901

Attn: Deirdre Z. Sikora, Vice President

 

with a copy to:

 

Fleet Capital Corporation

200 Glastonbury Boulevard

Glastonbury, CT 06033

Attn: Loan Administration

          QEP Account Officer

 

If to the Guarantor, to him at:

 

Lewis Gould

c/o QEP Co., Inc.

1081 Holland Drive

Boca Raton, FL 33487

 

With a copy to:

 

Holland & Knight LLP

701 Brickell Avenue

Suite 3000

Miami, FL 33131

Attn: Steven Sonberg, Esq.

 

or to such other address (and/or facsimile transmission number) as the Borrower
or the Agent, as the case may be, shall have specified in a notice sent to the
other in accordance with this Section.

 

8



--------------------------------------------------------------------------------

 

ARTICLE IV.

GENERAL

 

Section 1. No Remedy Exclusive; Effect of Waiver. No remedy herein conferred
upon or reserved to the Agent or the Lenders is intended to be exclusive of any
other available remedy or remedies, but each and every such remedy shall be
cumulative and shall be in addition to every other remedy given under this
Guaranty or now or hereafter existing at law or in equity. In order to entitle
the Agent, to exercise any remedy reserved to the Agent or the Lenders in this
Guaranty, it shall not be necessary to give any notice, other than such notice
as may be herein expressly required. No waiver, amendment, release or
modification of this Guaranty shall be established by conduct, custom or course
of dealing, but solely by an instrument in writing duly executed by the parties
thereunto duly authorized. A waiver on one occasion shall not be a bar to or
waiver of any right of any other occasion. No delay or omissions or failure of
performance hereunder shall impair any such right or power or shall be construed
to be a waiver thereof, but such right and power may be exercised from time to
time and as often may be deemed expected. The Guarantor acknowledges that this
Guaranty supersedes all prior agreements and understandings, both written and
oral, between the parties with respect to the subject matter hereof and is
intended as a final expression and a complete and exclusive statement of the
terms of this Guaranty.

 

Section 2. Counterparts. This Guaranty may be executed simultaneously in several
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

 

Section 3. Severability. The invalidity or unenforceability of any one or more
phrases, sentences, clauses, Articles or Sections contained in this Guaranty
shall not affect the validity or enforceability of the remaining portions of
this Guaranty, or any part thereof.

 

Section 4. Connecticut Law. This Guaranty shall be governed by the laws of the
State of Connecticut (but not its conflicts of law provisions).

 

Section 5. Termination. The amount owed by the Guarantor hereunder shall be
reduced dollar-for-dollar by all principal payments made on the 2003 Term Loan.
At such time as $3,000,000 of principal has been indefeasibly repaid under the
2003 Term Loan, this Guaranty shall terminate and be of no further force or
effect. Notwithstanding anything to the contrary in the 2003 Term Note, the
amounts being guaranteed hereunder are limited as provided in Article 1, Section
1 hereof.

 

[Signature page to follow]

 

 

9



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty on the date first
above written.

 

 

/s/    LEWIS GOULD

--------------------------------------------------------------------------------

Lewis Gould

 